     Case 2:18-cv-00560-JAM-KJN Document 85 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   JOHN MCCLINTOCK,                                    Case No. 2:18-cv-0560 JAM KJN P
13                                        Plaintiff, ORDER
14                 v.
15
     COOPER, et al.,
16
                                       Defendants.
17

18

19        Pending before the court is defendants’ motion to modify the discovery and scheduling

20   order. Good cause appearing, IT IS HEREBY ORDERED that:

21        1.    Defendants’ motion to modify the discovery and scheduling order (ECF No. 84) is

22              granted;

23        2.    The deadline to file dispositive motions is now February 20, 2021. All other

24              deadlines in the discovery and scheduling order remain in effect.

25   Dated: December 23, 2020
26
27

28   Mcclin560.eot(sj)
                                                     1
                                                                 [Proposed] Order (2:18-cv-0560 JAM KJN P)
